 1
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF NEVADA
 8
 9
     JUSTIN RUSCHELL,                                     Case No.: 2:18-cv-01662-JAD-NJK
10
            Plaintiff(s),                                 Order
11
     v.                                                   (Docket No. 11)
12
13   VERIZON WIRELESS SERVICES, LLC, et
     al.,
14
            Defendant(s).
15
16         Before the Court is Plaintiff and Defendant Experian Information Solutions, Inc.’s notice
17 of settlement. Docket No. 11. The Court ORDERS these parties to file a stipulation of dismissal
18 no later than February 20, 2019.
19         IT IS SO ORDERED.
20         Dated: December 20, 2018
21                                                           _______________________________
                                                             NANCY J. KOPPE
22                                                           United States Magistrate Judge
23
24
25
26
27
28

                                                   1
